 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 1 of 12 Page ID #:116



 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                   )
     RASHEED JOEL HILSON, SR.,                       )    Case No. CV 20-1179-MWF (JEM)
12                                                   )
                                  Plaintiff,         )
13                                                   )    MEMORANDUM AND ORDER
                   v.                                )    DISMISSING COMPLAINT WITH
14                                                   )    LEAVE TO AMEND
     LIEUTENANT I. MIJARES, et al.,                  )
15                                                   )
                                  Defendants.        )
16                                                   )
17          On February 5, 2020, Rasheed Joel Hilson, Sr. (“Plaintiff”), a state prisoner
18   proceeding pro se, filed a complaint pursuant to 42 U.S.C. § 1983 (“Complaint”).
19                                      SCREENING STANDARDS
20          In accordance with the provisions of the Prison Litigation Reform Act of 1995, the
21   Court must screen the Complaint to determine whether the action: (1) is frivolous or
22   malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary
23   relief against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b); 42
24   U.S.C. § 1997e(c)(1). This screening is governed by the following standards:
25          A complaint may be dismissed as a matter of law for failure to state a claim for two
26   reasons: (1) the plaintiff fails to state a cognizable legal theory; or (2) the plaintiff has
27   alleged insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep't,
28   901 F.2d 696, 699 (9th Cir. 1990). In determ ining whether a complaint states a claim on
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 2 of 12 Page ID #:117



 1   which relief may be granted, allegations of material fact are taken as true and construed in
 2   the light most favorable to the plaintiff. Love v. United States, 915 F.2d 1242, 1245 (9th Cir.
 3   1988). However, “the liberal pleading standard . . . applies only to a plaintiff’s factual
 4   allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of
 5   a civil rights complaint may not supply essential elements of the claim that were not initially
 6   pled.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
 7            Although a complaint "does not need detailed factual allegations" to survive
 8   dismissal, a plaintiff must provide “more than mere labels and conclusions, and a formulaic
 9   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,
10   550 U.S. 544, 555 (2007) (rejecting the traditional “no set of facts” standard set forth in
11   Conley v. Gibson, 355 U.S. 41 (1957)). The complaint must contain factual allegations
12   sufficient to rise above the “speculative level,” Twombly, 550 U.S. at 555, or the merely
13   possible or conceivable. Id. at 557, 570.
14            Simply put, the complaint must contain "enough facts to state a claim to relief that is
15   plausible on its face." Twombly, 550 U.S. at 570. A claim has facial plausibility when the
16   complaint presents enough facts “to draw the reasonable inference that the defendant is
17   liable.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard is not a probability
18   requirement, but “it asks for more than a sheer possibility that a defendant has acted
19   unlawfully.” Id. A complaint that pleads facts that are merely consistent with liability stops
20   short of the line between possibility and plausibility. Id.
21            In a pro se civil rights case, the complaint must be construed liberally to afford
22   plaintiff the benefit of any doubt. Karim-Panahi v. Los Angeles Police Dept, 839 F.2d 621,
23   623 (9th Cir. 1988). Unless it is clear that the deficiencies in a complaint cannot be cured,
24   pro se litigants are generally entitled to a notice of a complaint’s deficiencies and an
25   opportunity to amend prior to the dismissal of an action. Id. at 623. Only if it is absolutely
26   clear that the deficiencies cannot be cured by amendment should the complaint be
27   dismissed without leave to amend. Id.; Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.
28   2007).

                                                      2
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 3 of 12 Page ID #:118



 1            After careful review and consideration of the Complaint under the relevant standards
 2   and for the reasons discussed below, the Court finds that the Complaint must be
 3   DISMISSED WITH LEAVE TO AMEND.
 4                                 ALLEGATIONS OF THE COMPLAINT
 5            Plaintiff names as Defendants in this action Lieutenant I. Mijares, Correctional Of ficer
 6   M. Im, Correctional Counselor A. Ojeda, Warden E. Jordan, Correctional Officer S. Montes,
 7   and Correctional Officer L. Bridgeforth, all of whom are officers at California State Prison-
 8   Los Angeles County (“CSP-LAC”) and are sued in their individual and official capacities.
 9   (Complaint at 3-4.)1
10            Plaintiff alleges the following:
11            On or about December 14, 2018, Plaintiff was placed in administrative segregation
12   pending investigation of his role in a conspiracy to harm Defendant Montes. (Id. at 14.) On
13   January 4, 2019, Plaintiff was served with a Rules Violation Report (“RVR”) (log number
14   6284345) charging him with conspiracy to commit murder (“First RVR”). (Id. at 14-15.)
15            On or about January 30, 2019, Plaintiff was served with another RVR for distribution
16   of a controlled substance (log number 6462044) (“Second RVR”). (Id. at 5, 15.)
17            At the hearing on the Second RVR, Plaintiff was denied witnesses and was not
18   permitted to present evidence, including witness statements. Plaintiff claims that the First
19   and Second RVRs were based on false testimony and inconclusive evidence for which he
20   had an explanation. (Id. at 5, 14-18.)
21            When Plaintiff was not provided with the final copy of the Second RVR in a timely
22   manner, he filed an appeal (log number LAC-19-02036) to protest the unexplained delay in
23   receiving the final copy of the RVR (“First Appeal”). (Id. at 5-6.)
24            On or about April 12, 2019, Plaintiff received a CDC Form 695 rejecting his First
25   Appeal “due to the finalization of the disciplinary in question not yet being completed and/or
26   returned to [P]laintiff.” Thus, the appeals coordinator appeared to believe that Plaintiff was
27

28      1
            The Court refers to the pages of the Complaint as numbered by the CM/ECF system.

                                                      3
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 4 of 12 Page ID #:119



 1   attempting to appeal the adjudication of the Second RVR, when he was intending to appeal
 2   the delay in receiving the final copy of the Second RVR. (Id. at 6.)
 3          On or about May 19, 2019, Plaintiff resubmitted his First Appeal, as well as two other
 4   appeals: log number LAC-19-02731 (appealing the results of the Second RVR) (“Second
 5   Appeal”) and log number LAC-19-02730 (appealing his transfer to the secured housing unit)
 6   (“Third Appeal”). In the same envelope, Plaintiff included supporting documentation.
 7   However, the Second Appeal was summarily cancelled and all attachments were discarded.
 8   Plaintiff believes the appeals coordinator chose to process the First Appeal as the appeal of
 9   the Second RVR, when in fact it was a challenge to the delay in receiving the completed
10   Second RVR. The appeals coordinator then improperly cancelled the Second Appeal as
11   duplicative, when it should have been processed as the appeal of the Second RVR. (Id. at
12   6-7.) Plaintiff also appealed the cancellation of the Second Appeal (log number LAC-19-
13   02902) (“Fourth Appeal”).
14          Defendant Ojeda failed to interview Plaintiff in connection with the First Appeal,
15   although it appears she did interview him regarding the Second and Fourth Appeals.
16   During the interview, Ojeda indicated that she did not have the attachments to the Second
17   Appeal. Plaintiff attempted to mail the missing attachments to Ojeda, but they were
18   returned to him with a notation that the appeal in question already had been ruled on at the
19   second level of review. Defendant Hicks heard the interview with Ojeda. (Id. at 7-8.)
20          Plaintiff attempted to include the missing attachments at the third level of review, but
21   they were rejected. (Id. at 9.)
22          Plaintiff was convicted of the disciplinary charge in the Second RVR and assessed
23   11 months in the secured housing unit (“SHU”), 180 days loss of credits, 10 days
24   confinement to quarters, 1 month mandatory drug testing, and loss of various privileges,
25   including canteen, phone, yard recreation, dayroom, packages, visiting, and contact visiting
26   privileges. (Id. at 11, 18.)
27          It appears that the SHU term arising from the Second RVR was imposed on May 15,
28   2019. Plaintiff had been in administrative segregation since December 14, 2018, pending

                                                    4
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 5 of 12 Page ID #:120



 1   resolution of the First RVR. Plaintiff contends that he should not have been transferred to
 2   the SHU, which was at another institution, but should have been allowed to remain in
 3   administrative segregation at CSP-LAC because the First RVR was still pending at the time
 4   of the transfer. (Id. at 30, 37-38.)
 5          Plaintiff also contends that inaccurate/falsified time cards regarding his prison job
 6   were used against him in connection with the Second RVR. Plaintiff was assigned a job
 7   within housing unit D-4. He reported for duty by checking in with Defendants Montes and
 8   Bridgeforth, but they instructed him to return to his cell and never allowed him to work at all.
 9   Plaintiff was denied his prison job due to “oppressive discrimination” based on his physical
10   limitations. (Id. at 22.) Apparently, part of the evidence against Plaintiff was that he would
11   use the movement afforded him by his prison job to sell drugs to other inmates. He
12   appears to allege that he never was allowed to work, so the time cards showing he did work
13   were falsified. (Id. at 13.)
14          Although Plaintiff’s allegations are convoluted and confusing, he appears to assert
15   the following claims:2
16          Violation of due process rights in connection with the processing and adjudication of
17   the Second RVR and related administrative appeals. (Id. at 9-10, 18-21.)
18          Violation of equal protection rights based on Defendants Montes and Bridgeforth
19   denying Plaintiff the opportunity to work due to his physical disabilities. (Id. at 22-26.)
20          Deliberate indifference in violation of the Eighth Amendment based on harm suffered
21   as a result of fabricated time cards, which impaired his ability to defend himself and
22   contributed to his conviction on the Second RVR. (Id. at 28-29.)
23          Violation of due process rights based on his transfer out of administrative at CSP-
24   LAC to the SHU at another institution while the First RVR was still pending. (Id. at 30-31.)
25          Plaintiff seeks the following: declaratory relief; monetary damages; injunctive relief in
26   the form of an order directing Warden Jordan to “correct any/all time-cards to represent the
27
        2
           To the extent that Plaintiff is attempting to assert any additional claims, they are not set forth
28
     with sufficient clarity and have not been addressed by the Court.

                                                         5
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 6 of 12 Page ID #:121



 1   actual activity from 9-14-18 until 12-13-18,” requiring all confidential informants to undergo a
 2   polygraph examination regarding the disciplinary charges against Plaintiff, and allowing
 3   Plaintiff to have contact visits. (Id. at 32.)
 4                                              DISCUSSION
 5   I.     THE OFFICIAL-CAPACITY CLAIMS ARE BARRED BY THE ELEVENTH
 6          AMENDMENT
 7          All of the named Defendants are California Department of Corrections and
 8   Rehabilitation (“CDCR”) officers, who are sued in their individual and official capacities.
 9   (Complaint at 4-5.) Plaintiff”s claims against Defendants in their official capacities are
10   barred by the Eleventh Amendment.
11          In Will v. Michigan Department of State Police, 491 U.S. 58, 64-66 (1989), the
12   Supreme Court held that states, state agencies, and state officials sued in their official
13   capacities are not persons subject to civil rights suits under 42 U.S.C. § 1983. The
14   Supreme Court reasoned that a suit against a state official in his or her official capacity is a
15   suit against the official's office, and as such It appears that Plaintiff was found guilty of the
16   disciplinary charge, but it is unclear what penalties were assessed. is no different from a
17   suit against the State itself, which would be barred by the Eleventh Amendment. See id.;
18   see also Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir. 1999); Stivers v. Pierce, 71 F.3d
19   732, 749 (9th Cir. 1995). “[T]he [E]leventh [A]mendment bars actions against state officers
20   sued in their official capacities for past alleged misconduct involving a complainant's
21   federally protected rights, where the nature of the relief sought is retroactive, i.e., money
22   damages . . . .” Bair v. Krug, 853 F.2d 672, 675 (9th Cir. 1988). However, the Eleventh
23   Amendment “does not preclude a suit against state officers for prospective relief from an
24   ongoing violation of federal law.” Children's Hospital and Health Ctr. v. Belshe, 188 F.3d
25   1090, 1095 (9th Cir.1999).
26          To overcome the Eleventh Amendment bar on federal jurisdiction over suits by
27   individuals against a State and its instrumentalities, either the State must have consented to
28   waive its sovereign immunity or Congress must have abrogated it; moreover, the State's

                                                      6
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 7 of 12 Page ID #:122



 1   consent or Congress' intent must be “unequivocally expressed.” See Pennhurst State
 2   School & Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984). W hile California has consented
 3   to be sued in its own courts pursuant to the California Tort Claims Act, such consent does
 4   not constitute consent to suit in federal court. See BV Engineering v. Univ. of Cal., Los
 5   Angeles, 858 F.2d 1394, 1396 (9th Cir. 1988); see also Atascadero State Hosp. v . Scanlon,
 6   473 U.S. 234, 241 (1985) (holding that Art. III, § 5 of the California Constitution did not
 7   constitute a waiver of California's Eleventh Amendment immunity). Furthermore, Congress
 8   has not abrogated State sovereign immunity against suits under 42 U.S.C. § 1983.
 9          Here, Plaintiff seeks monetary damages and retrospective injunctive relief against
10   Defendants in their official capacities as CDCR officers. (Complaint at 32.) Plaintiff’s
11   official capacity claims against Defendants are tantamount to claims against the State of
12   California, which are barred by the Eleventh Amendment. If Plaintiff chooses to file an
13   amended complaint, he should not sue Defendants in their official capacities.
14   II.    THE COMPLAINT FAILS TO STATE AN INDIVIDUAL CAPACITY CLAIM AGAINST
15          WARDEN JORDAN
16          In a Section 1983 action, a supervisory official cannot be held liable under a theory
17   of respondeat superior or vicarious liability. See, e.g., Iqbal, 556 U.S. at 676. A
18   supervisor’s mere knowledge of the unconstitutional conduct of a subordinate does not
19   amount to the supervisor’s own violation of the Constitution. See id. at 677 (rejecting this
20   theory of supervisory liability). “Absent vicarious liability, each Government official, his or
21   her title notwithstanding, is only liable for his or her own misconduct.” Id.
22           Under Section 1983, a supervisor may be liable if a plaintiff demonstrates either: (1)
23   his or her personal involvement in the constitutional deprivation, or (2) a sufficient causal
24   connection between the supervisor’s wrongful conduct and the constitutional violation.
25   Edgerly v. City & County of San Francisco, 599 F.3d 946, 961 (9th Cir. 2010); MacKinney v.
26   Nielsen, 69 F.3d 1002, 1008 (9th Cir. 1995). Liability also can be established if the
27   supervisor set in motion a series of acts by others which the actor knows or reasonably
28   should know would cause others to inflict the constitutional injury. Johnson, 588 F.2d at

                                                     7
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 8 of 12 Page ID #:123



 1   743-44. However, “[v]ague and conclusory allegations of official participation in civil rights
 2   violations are not sufficient to withstand a motion to dismiss.” Ivey, 673 F.2d at 268. Thus,
 3   a high ranking administrator such as the Warden cannot be held liable under Section 1983,
 4   absent a showing of personal involvement in the constitutional deprivation, or if there was a
 5   sufficient causal connection between the Warden’s wrongful conduct and the constitutional
 6   violation. See Redman v. Warden of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991).
 7          Plaintiff’s claims against Jordan in his individual capacity are based solely on his
 8   supervisory position as Warden of CSP-LAC. Plaintiff alleges no facts demonstrating that
 9   Jordan was personally involved in or individually caused the alleged constitutional
10   deprivations. Thus, Plaintiff has failed to state a civil rights claim against Jordan in his
11   individual capacity.
12          If Plaintiff chooses to file an amended complaint, he should not name Jordan as a
13   Defendant unless he can truthfully allege facts demonstrating that Jordan was personally
14   involved in causing the alleged constitutional violations.
15   III.   THE COMPLAINT FAILS TO STATE A DUE PROCESS CLAIM
16          Plaintiff alleges that his due process rights were violated in connection with the
17   investigation and adjudication of the Second RVR and the processing of his related
18   administrative appeals. (Complaint at 5-10.) He also alleges that his due process rights
19   were violated when he was transferred out of administrative segregation at CSP-LAC to the
20   SHU at another institution while the First RVR was still pending. (Id. at 30.)
21          Prisoners subjected to disciplinary action are entitled to certain procedural
22   protections under the Due Process Clause, although they are not entitled to the full panoply
23   of rights afforded to criminal defendants. See Wolff v. McDonnell, 418 U.S. 539, 556
24   (1974); see also Superintendent v. Hill, 472 U.S. 445, 455-456 (1985); United States v.
25   Segal, 549 F.2d 1293, 1296-99 (9th Cir. 1977) (prison disciplinary proceedings command
26   the least amount of due process along the prosecution continuum).
27          Prison disciplinary actions are subject to the following procedural requirements under
28   Wolff: (1) written notice of the charges; (2) a hearing, with at least 24-hours advance notice;

                                                     8
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 9 of 12 Page ID #:124



 1   (3) a written statement by the fact finders of the evidence relied on and the reasons for
 2   taking disciplinary action; (4) the prisoner's right to call witnesses in his or her defense, if
 3   doing so would not be unduly hazardous to institutional safety or correctional goals; and (5)
 4   legal assistance to prisoners who are illiterate or whose issues are particularly complex.
 5   Wolff, 418 U.S. at 556-71. Prison officials are required to call witnesses requested by the
 6   prisoner for a serious rules violation unless the official conducting the hearing denies the
 7   request for one of the following reasons: the witness’s appearance would endanger him or
 8   her, the presiding official determines that the witness has no relevant or additional
 9   information, or the witness is unavailable. Cal. Code Regs., tit. 15, § 3315(e)(1). The
10   reasons for denial must be documented on the completed RVR. Cal. Code Regs., tit. 15, §
11   3315(e)(2).
12          Plaintiff has failed to state a due process claim based on the facts alleged.
13          As to the processing of his First and Second Appeals, Plaintiff appears to claim that
14   they were misconstrued and that the Second Appeal was improperly dismissed as
15   duplicative. However, the record appears to demonstrate that the issues raised by Plaintiff
16   in these appeals (the timeliness as well as the substantive result of the Second RVR) were
17   both addressed during the administrative appeals process. (See Complaint at 34-36.)
18   Thus, it is unclear how Plaintiff was denied due process under W olff.
19          As to the denial of witnesses, Plaintiff has not clearly identified the witnesses who
20   would have testified or demonstrated that the testimony was denied in contravention of the
21   applicable regulations. Plaintiff also has not attached the completed Second RVR, from
22   which the facts relevant to this claim possibly could be ascertained. Plaintiff has not
23   demonstrated that the denial of witnesses violated the requirements of Wolff.
24          As to the SHU term, Plaintiff has failed to demonstrate that it was imposed in
25   violation of Wolff.
26          Thus, Plaintiff has failed to allege facts sufficient to state a due process claim.
27   Although it appears that amendment may be futile, in light of Plaintiff’s pro se status he
28   should be granted leave to amend.

                                                      9
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 10 of 12 Page ID #:125



 1   IV.    THE COMPLAINT FAILS TO STATE AN EQUAL PROTECTION CLAIM
 2          Plaintiff appears to allege that Defendants violated his right to equal protection by not
 3   allowing him to work based on his disability. (Complaint at 22-25.)
 4          The Fourteenth Amendment's Equal Protection Clause is essentially a direction that
 5   all persons similarly situated should be treated alike. City of Cleburne, Tex. v. Cleburne
 6   Living Center, 473 U.S. 432, 439 (1985). A plaintif f can establish an equal protection claim
 7   either by showing that he was intentionally discriminated against based on his membership
 8   in a protected class, see Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001), or
 9   by showing that similarly situated individuals were intentionally treated differently without a
10   rational basis for the difference in treatment, see Village of Willowbrook v. Olech, 528 U.S.
11   562, 564 (2000); Engquist v. Oregon Dep't of Agriculture, 553 U.S. 591, 601-02 (2008).
12          Plaintiff has not alleged facts demonstrating that he is a member of a protected
13   class, as neither prisoners nor persons with disabilities qualify as a protected class for equal
14   protection purposes. See City of Cleburne, 473 U.S. at 445-46; see also Heller v. Doe by
15   Doe, 509 U.S. 312, 321 (1993); Pierce v. County of Orange, 526 F.3d 1190, 1225 (9th Cir.
16   2008); Lee, 250 F.3d at 686-88.
17          Plaintiff also has not alleged facts demonstrating that similarly situated individuals
18   were intentionally treated differently than him without a rational basis for the difference in
19   treatment.
20          Thus, Plaintiff has failed to allege any facts that would support an equal protection
21   claim. Although it appears that amendment may be futile, in light of Plaintiff’s pro se status
22   he should be granted leave to amend.
23   V.     THE COMPLAINT FAILS TO STATE AN EIGHTH AMENDMENT CLAIM
24          Although Plaintiff’s allegations are unclear, he appears to assert that Def endants
25   Montes and Bridgeforth were deliberately indifferent to Plaintiff’s safety when they allegedly
26   falsified his time cards, which undermined his defense and contributed to his conviction on
27   the Second RVR. (Complaint at 23-25.)
28

                                                    10
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 11 of 12 Page ID #:126



 1          “[T]he treatment a prisoner receives in prison and the conditions under which he is
 2   confined are subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509
 3   U.S. 25, 31 (1993); see also Farmer v. Brennan, 511 U.S. 825, 832 (1994). Although
 4   conditions of confinement may be restrictive and harsh, they may not deprive inmates of
 5   “the minimal civilized measures of life's necessities.” Rhodes v. Chapman, 452 U.S. 337,
 6   347 (1981). Prison officials must provide prisoners with “food, clothing, shelter, sanitation,
 7   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th
 8   Cir.1986), abrogated in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995);
 9   see also Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000); Hoptowit v. Ray, 682 F.2d
10   1237, 1246 (9th Cir.1982). “The circumstances, nature, and duration of a deprivation of [ ]
11   necessities must be considered in determining whether a constitutional violation has
12   occurred.” Johnson, 217 F.3d at 731.
13          Where a prisoner alleges injuries stemming from unsafe conditions of confinement,
14   prison officials may be held liable only if they acted with “deliberate indifference to a
15   substantial risk of serious harm.” Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). T he
16   deliberate indifference standard involves an objective and a subjective component. First,
17   the alleged deprivation must be, in objective terms, “sufficiently serious.” Farmer, 511 U.S.
18   at 834 (citation omitted). Second, the prison official must “know of and disregard an
19   excessive risk to inmate health or safety.” Id. at 837. Thus, “a prison official may be held
20   liable under the Eighth Amendment for denying humane conditions of confinement only if
21   he knows that inmates face a substantial risk of harm and disregards that risk by failing to
22   take reasonable measures to abate it.” Farmer, 511 U.S. at 835.
23          Here, Plaintiff has failed to state an Eighth Amendment claim. His allegations are
24   vague and conclusory, and it is unclear how they implicate the Eighth Amendment. He has
25   failed to allege facts demonstrating that Defendants acted with deliberate indifference.
26          Plaintiff has failed to allege any facts that would support an Eighth Amendment
27   claim. Although it appears that amendment may be futile, in light of Plaintiff’s pro se status
28   he should be granted leave to amend.

                                                    11
 Case 2:20-cv-01179-MWF-JEM Document 13 Filed 07/13/20 Page 12 of 12 Page ID #:127



 1                                             *************
 2          For the reasons set forth herein, the Complaint is DISMISSED WITH LEAVE TO
 3   AMEND.
 4          If Plaintiff desires to pursue this action, he is ORDERED to file a First Amended
 5   Complaint within thirty (30) days of the date of this Order, which remedies the deficiencies
 6   discussed above.
 7          If Plaintiff chooses to file a First Amended Complaint, it should: (1) bear the docket
 8   number assigned in this case; (2) be labeled "First Amended Complaint"; (3) be filled out
 9   exactly in accordance with the directions on the form; and (4) be complete in and of itself
10   without reference to the previous complaints or any other pleading, attachment, or
11   document. The Clerk is directed to provide Plaintiff with a blank Central District of California
12   civil rights complaint form, which Plaintiff must fill out completely and resubmit.
13          Plaintiff is advised that he should not assert claims for which he lacks factual and
14   legal support. Rather, he should only assert a particular claim if he can truthfully allege
15   facts that would demonstrate a constitutional violation under the standards set forth above.
16          Plaintiff is admonished that, if he fails to file a First Amended Complaint by the
17   deadline set herein, the Court may recommend that this action be dismissed for
18   failure to prosecute and failure to comply with a Court order.
19

20

21   DATED: July 13, 2020                                       /s/ John E. McDermott
                                                               JOHN E. MCDERMOTT
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                    12
